Citation Nr: 1408950	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable initial rating for residuals of a left thumb fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1985.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The left thumb disability is manifested by objective complaints of pain on motion and subjective findings of a gap no greater than one-half inch between the fingertips and the palm and extension is limited by no more than 30 degrees.


CONCLUSION OF LAW

An initial 10 percent rating, but no more, for residuals of a left thumb fracture is granted.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 C.F.R. § 4.59, it is the intent to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, actually painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimum compensable rating for that joint.  

In this case, the Veteran has consistently reported experiencing chronic pain in his left thumb, including painful motion.  As a lay person, he is competent to report what comes to him through his senses.  As such, based on his consistent and competent reports of pain in his left thumb, the minimum 10 percent rating is warranted.  

Next, the Board will address whether a rating in excess of 10 percent is warranted.  Under DC 5228 (limitation of motion of the thumb), a 20 percent rating is warranted with: 

* a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

In this case, the evidence does not support a higher rating.  Specifically, a July 2008 VA examination reflected no gap between the tip of his thumb and his fingers.  A September 2009 examination revealed a one-half inch gap.  Finally, in January 2012, there was again no gap noted between his left thumb pad and fingers.  Accordingly, the Veteran has consistently demonstrated range of motion in his left thumb in excess of the criteria for a higher rating.  As such, a 10 percent rating, but no more, is warranted.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including complaints of limited and painful motion, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised; however, the claims file reflects that the Veteran was employed full-time throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, service treatment records were obtained, as were the reports from his VA examinations.  The Veteran testified he did not receive any additional treatment for his left thumb disability.  The Veteran provided testimony at a hearing before the Board in May 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed, the Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  



ORDER

A 10 percent rating, but no more, for residuals of a left thumb fracture is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


